



COURT OF APPEAL FOR ONTARIO

CITATION: Le Feuvre (Re), 2015 ONCA 796

DATE: 20151120

DOCKET: C60156

Doherty, Laskin and Tulloch JJ.A.

In the Matter of: Geoffrey Le Feuvre

An Appeal under Part XX.1 of the
Code

Geoffrey Le Feuvre, appearing in person

Ken Berger, for the appellant

Greg Skerkowski, for the respondent Crown

Kathryn Hunt, for the Person in Charge of the Centre for
    Mental Health and Addiction

Heard and released orally: November 13, 2015

On appeal against the disposition of the Ontario Review
    Board dated, January 30, 2015.

ENDORSEMENT

[1]

Geoffrey Le Feuvre appeals an order of the Ontario Review Board dated
    January 30, 2015 transferring him from the general forensic unit of CAMH to the
    secure forensic unit. He submits that the Boards decision was unreasonable and
    was largely based on the appellants repeated violation of the Hospitals
    anti-smoking policy  a violation that had nothing to do with his risk to
    public safety. He asks that we reinstate his detention on the general forensic
    unit.

[2]

The background to this appeal is as follows. The appellant was found NCR
    by reason of mental disorder in 2007 for a series of attacks on strangers and
    related damage to property. He has been diagnosed as suffering from bipolar
    disorder, anti-personality traits and substance dependence. He is now 63 years
    old. He accepts that he continues to pose a significant threat to the safety of
    the public and therefore his continued detention is justified. The focus of
    this appeal is on the conditions of his detention.

[3]

Since coming under the jurisdiction of the Board in 2007, and up until
    his last hearing this past January, the appellant had been detained on the
    general forensic unit of the Hospital with privileges that included indirectly
    supervised passes and the possibility of living in the community in
    accommodation approved by the Hospital. At his last hearing however, the
    Hospital recommended that the appellant be transferred to the secure unit. Its
    recommendation was supported by the evidence of Dr. Iosef.

[4]

The basis of the Hospitals recommendation was that because the appellant
    repeatedly breached the Hospitals anti-smoking policy and because he had
    smoked crack cocaine on the unit in August 2014, he can no longer be trusted
    with indirectly supervised passes. His use of those passes was thus suspended.
    Without indirectly supervised passes his detention on the general unit had
    become restrictive. He could use passes only when staff were available and the
    Hospital has limited staff on the general unit. His detention on the general
    unit therefore prevented him from continuously attending off-unit programs,
    especially the substance relapse prevention program, which he acknowledges he
    needs, indeed has requested, and has benefitted from.

[5]

By contrast, on the secure unit more staff is available and the
    appellant would be better able to attend off-unit programs. Also, he would be
    able to attend on-site substance relapse prevention programs, which are not
    available on the general forensic unit.

[6]

The Board accepted the Hospitals recommendation but made what is known
    as a hybrid order, that is the appellant was ordered to be transferred to the
    secure unit, but the Hospital was given discretion to transfer him back to the
    general unit if warranted by his clinical condition. In ordering the
    appellants transfer to the secure unit, the Board accepted that the appellant
    did not pose an increased risk to public safety. The essence of why it ordered
    the transfer is contained in the following paragraph of its reasons:

And yet the reality is that Mr. Le Feuvre remains on the
    general forensic unit not being given any indirectly supervised passes for the
    foreseeable future. As a result, he is unable to engage in ongoing substance
    abuse programming which he needs due to staffing issues. Mr. Le Feuvre has
    spent seven years on the general forensic unit without the ability to move
    forward, due to his behaviour. The present situation is not conducive to his
    rehabilitation and reintegration into the community, which are factors for our
    consideration as set out in s. 672.54.

[7]

In determining a condition of an accuseds detention under s. 672.54(c)
    of the
Criminal Code
, the Board must make a disposition that is
    necessary and appropriate, and that takes into account the reintegration of the
    accused into society. In our view, the Boards disposition met these requirements
    and therefore is reasonable. The Board found that, in reality, despite the
    units names, the appellants detention on the secure unit would be less
    onerous and less restrictive and would enhance his rehabilitation and
    reintegration into society. It would better enable him to access the
    therapeutic programming and counselling that he needs.

[8]

As we defer to the Boards disposition, the appeal is dismissed.

Doherty
    J.A.

John
    Laskin J.A.

M.
    Tulloch J.A.


